EXHIBIT 10.23
GATX CORPORATION
2004 EQUITY INCENTIVE COMPENSATION PLAN
STOCK-SETTLED STOCK APPRECIATION RIGHT (SAR) AGREEMENT

                 
PARTICIPANT
               
 
               
NUMBER OF SARS
               
 
               
EXERCISE PRICE OF SARS
  $            
 
               
GRANT DATE
               
 
               
EXPIRATION DATE*
               
 
               

 

*   Subject to earlier expiration as provided in the attached terms and
conditions.

In partial consideration of the provision of services by the Participant, an
employee of GATX Corporation (the “Company”), or a subsidiary thereof (such
subsidiary and the Company hereinafter collectively “GATX”), and as further
incentive to the Participant to advance the interests of the Company, the
Company hereby grants to the Participant                      stock-settled
stock appreciation rights (the “SARs”) with respect to the same number of shares
of common stock of the Company (“Share”) at the exercise price (the “Exercise
Price”) set forth above, all as determined by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company in accordance with
paragraph 2.2 of the GATX Corporation 2004 Equity Incentive Compensation Plan,
as amended (the “Plan”). Such grant is expressly subject to the terms and
conditions of this SAR Agreement as hereinafter set forth and further subject to
the terms and conditions of the Plan, both of which are incorporated herein by
reference.
Other terms used in the Agreement are defined in paragraph 16 or elsewhere in
this Agreement.
IN WITNESS WHEREOF, the parties have caused this Agreement, consisting of this
page and paragraphs one (1) through sixteen (16) of Terms and Conditions
attached hereto, to be executed the date, month and year first above written.

             
 
  GATX CORPORATION   PARTICIPANT    
 
           
By:
  (SIGNATURE) [c55369c5536913.gif]        
 
 
 
Chairman, President & CEO  
 
(Participant Name)    



--------------------------------------------------------------------------------



 



Page 2 of 6

(1)   Date of Exercise. Subject to the terms and conditions of this Agreement,
each Installment of Shares associated with a grant of SARs shall be exercisable
on and after the Vesting Date for such Installment as described in the following
schedule (but only if the Participant’s Date of Termination has not occurred
before the Vesting Date):

      INSTALLMENT   VESTING DATE       33.33% of SARs   1st Anniversary of Grant
Date 33.33% of SARs   2nd Anniversary of Grant Date 33.34% of SARs   3rd
Anniversary of Grant Date

          For purposes of this Agreement, the term “Vesting Date” shall mean the
date(s) set forth in the above schedule.

(2)   The vesting of each SAR granted hereunder shall be subject to the
following:

  (a)   Each SAR shall become fully vested if a Participant’s Date of
Termination occurs by reason of the Participant’s death, Disability or
Retirement at or beyond age 65.     (b)   Only SARs which were exercisable on or
immediately prior to the Participant’s Date of Termination may be exercised on
or after the Date of Termination. However, if the Participant is terminated for
Cause, all unexercised SARs will be cancelled as of the date immediately prior
to the Date of Termination.     (c)   If the Participant’s Date of Termination
does not occur prior to the occurrence of a Change in Control, the SARs shall
become fully exercisable on the date of the Change in Control, subject to the
following: upon the occurrence of a Change in Control described in paragraph
5(e) of the Plan with respect to a Participant as described therein (relating to
certain transactions involving a subsidiary or business segment), (A) the
Installment of SARs, if any, scheduled to become exercisable during the calendar
year in which such Change in Control occurs shall become exercisable in full
beginning on the date on which the Change in Control occurs and (B) all
exercisable SARs remain exercisable until the earlier of the Expiration Date or
the end of the calendar year following the consummation of the transaction which
constitutes the Change of Control.

(3)   Expiration. The SARs shall not be exercisable after the Company’s close of
business on the last business day that occurs immediately prior to the
Expiration Date. The “Expiration Date” shall be the earliest to occur of:

  (a)   the seven-year anniversary of the Grant Date;     (b)   if the Date of
Termination occurs by reason of death or Disability, the one-year anniversary of
such Date of Termination;





--------------------------------------------------------------------------------



 



Page 3 of 6



  (c)   if the Date of Termination occurs for Cause, the date immediately
preceding Date of Termination;     (d)   if the Date of Termination occurs by
reason of Retirement, the five-year anniversary of such Date of Termination;
and;     (e)   if the Date of Termination occurs for any reason other than those
listed in subparagraph (b), (c), or (d) of this paragraph 3, the three-month
anniversary of such Date of Termination.

(4)   Method of SAR Exercise; Number of Shares, Sale of Shares. The SARs subject
to this grant may be exercised in whole or in part by filing a written notice
with the Director, Compensation of the Company at its corporate headquarters
prior to the Company’s close of business on the last business day that occurs
prior to the Expiration Date. Such notice shall specify the number of SARs which
the Participant elects to exercise, and whether the Participant wishes to
exercise his or her option to sell the underlying Shares following exercise. The
SARs shall not be exercisable if and to the extent the Company determines that
such exercise would violate applicable state or Federal securities laws or the
rules and regulations of any securities exchange on which the Shares are traded.
If the Company makes such a determination, it shall use all reasonable efforts
to timely permit the SARs to be exercised in compliance with such laws, rules
and regulations.       In making any determination hereunder, the Company may
rely on the opinion of counsel for the Company which may be the Company’s
internal counsel. SARs covered by this Agreement shall be settled in Shares. The
number of Shares to be issued to a Participant upon exercise of an SAR shall be
equal to the product of (a) the difference between (i) the fair market value of
the Shares on the Exercise Date, and (ii) the Exercise Price, and (b) the number
of SARs exercised, divided by the fair market value of the Shares on the
Exercise Date. Any fractional share shall be paid in cash. For purposes of this
paragraph (4), fair market value shall be the average of the high and low market
prices as reported by the New York Stock Exchange on the date of exercise. If
the Participant elects to sell the Shares underlying the exercised SARs, such
sale shall be executed as promptly as possible, however, the Participant should
be aware that the sale may not be executed on the Exercise Date.   (5)  
Dividend Equivalents. Participants shall be entitled to accrue dividend
equivalents beginning on the Grant Date and ending upon the earlier to occur of
(i) the date of exercise of the SARs and (ii) the Expiration Date. An account
will be established for each participant that will accrue dividend equivalents
on the SARs with respect to Shares that have not vested. The Participant’s
account shall be credited with dividend equivalents equal to the product of
(a) the number of SARs which the Participant was granted and that have not
vested subject to any adjustment made by the Committee as referred to in
paragraph 4.2 (f) of the Plan, and (b) the dividend declared on a single Share
with respect to the immediately preceding dividend record date. So long as the
SARs have not been cancelled, accrued dividends with respect to any Installment
will be paid as soon as practical after the Vesting Date of that Installment of
SARs as reflected



--------------------------------------------------------------------------------



 



Page 4 of 6

    in paragraph 1. Dividend equivalents with respect to vested, unexercised
SARS will be calculated as described above, and will be paid within 30 days of
each quarterly dividend payment date. Dividend equivalents will be prorated
through the Expiration Date for the quarter in which the Expiration Date occurs
on vested SARs.   (6)   Withholding. All deliveries and distributions under this
Agreement are subject to withholding of all applicable taxes. At the election of
the Participant, and subject to such rules and limitations as may be established
by the Committee from time to time, such withholding obligations may be
satisfied through the surrender of Shares which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that, except as otherwise provided by the Committee, such Shares may be
used to satisfy not more than the Company’s minimum statutory withholding
obligation (based on minimum statutory withholding rates for Federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income).   (7)   Transferability. The SARs are not transferable other
than as designated by the Participant by will or by the laws of descent and
distribution, and during the Participant’s life, may be exercised only by the
Participant or in the case of his or her incapacity by his or her legal
representative.   (8)   Heirs and Successors. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns, and
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business. If
any rights exercisable by the Participant or benefits deliverable to the
Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan. The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.   (9)   Administration. The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
and the



--------------------------------------------------------------------------------



 



Page 5 of 6

    Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement shall be final and
binding on all persons.   (10)   Plan Governs. Notwithstanding anything in this
Agreement to the contrary, the terms of this Agreement shall be subject to the
terms of the Plan, a copy of which may be obtained by the Participant from the
Director, Compensation of the Company; and this Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.   (11)   Not An Employment Contract. The
grant of SARs will not confer on the Participant any right with respect to
continuance of employment or other service with the Company or any subsidiary,
nor will the SAR interfere in any way with any right the Company or any
subsidiary would otherwise have to terminate or modify the terms of such
Participant’s employment or other service at any time.   (12)   Notices. Any
written notices provided for in this Agreement or the Plan shall be in writing
and shall be deemed sufficiently given if either hand delivered or if sent by
fax or overnight courier, or by postage paid first class mail. Notices sent by
mail shall be deemed received three days after mailing, but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant’s address indicated by the Company’s records, or
if to the Company, to the attention of the Director, Compensation at the
Company’s principal executive office.   (13)   Fractional Shares. In lieu of
issuing a fraction of a Share upon any exercise of an SAR, resulting from an
adjustment of the number of SARs pursuant to paragraph 4.2(f) of the Plan or
otherwise, the Company will be entitled to pay to the Participant in cash in an
amount equal to the Fair Market Value of such fractional share.   (14)   No
Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the granted SARs, unless and
until a stock certificate has been duly issued following exercise of the SARs as
provided herein.   (15)   Amendment. This Agreement may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of the parties.   (16)   Definitions. For purposes of this Agreement,
the terms used in this Agreement shall be subject to the following:

  (a)   Cause. The term “Cause” shall mean (i) the willful and continued failure
of the Participant to perform the Participant’s duties with the Company or one
of its affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), or (ii) the willful engaging by the Participant in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company. For purposes of this provision, no act or failure



--------------------------------------------------------------------------------



 



Page 6 of 6

      to act, on the part of the Participant, shall be considered “willful”
unless it is done, or omitted to be done, by the Participant in bad faith or
without reasonable belief, that the Participant’s action or omission was in the
best interests of the Company.     (b)   Change in Control. The term “Change in
Control” shall have the meaning ascribed to it in Section 5 of the Plan.     (c)
  Date of Termination. The term “Date of Termination” means the first day
occurring on or after the Grant Date on which the Participant is not employed by
the Company (or in the case of a non-employee member of the Board of Directors
of the Company, a member on the Board) or any Subsidiary, regardless of the
reason for the termination of employment; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer.     (d)   Disability. Except
as otherwise provided by the Committee, the Participant shall be considered to
have a “Disability” during the period in which the Participant is considered to
be “disabled” as that term is defined in the Company’s long term disability
plan.     (e)   Exercise Date. Notice pursuant to paragraph (4) hereof may be
provided by e-mail, facsimile, hand delivery, regular mail or special delivery
(e.g., UPS, overnight, FedEx). Except in the case of regular mail or special
delivery, the term “Exercise Date” means the date of receipt by the Company of
the written notice. In the case of regular mail or special delivery, “Exercise
Date” shall mean the postmarked or shipping date reflected thereon.     (f)  
Retirement. “Retirement” of the Participant means retirement on a “Retirement
Date,” as that term is defined in the GATX Corporation Non-Contributory Pension
Plan for Salaried Employees (the “Pension Plan”); provided that if the
Participant is not a participant in the Pension Plan, the Retirement Date shall
be the date determined by the Committee.     (g)   Plan Definitions. Except
where the context clearly implies or indicates the contrary, a word, term, or
phrase used in the Plan is similarly used in this Agreement.